RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1833-20
                                                                   A-1834-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

A.C. and L.M.,

     Defendants-Appellants.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF J.M.,
a minor.
_____________________________

                   Submitted November 3, 2021 – Decided January 20, 2022

                   Before Judges DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County, Docket
                   No. FG-07-0037-20.
            Joseph E. Krakora, Public Defender, attorney for
            appellant A.C. (Stephania Saienni-Albert, Designated
            Counsel, on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant L.M. (Kathleen Gallagher, Designated
            Counsel, on the briefs).

            Andrew J. Bruck, Acting Attorney General, attorney for
            respondent (Sookie Bae-Park, Assistant Attorney
            General, of counsel; Nicholas Dolinsky, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; David Valentin, Assistant
            Deputy Public Defender, on the brief).

PER CURIAM

      Defendants, A.C. (April) and L.M. (Len), appeal from a Family Part

guardianship judgment terminating their parental rights to their biological child,

J.M. (John). They contend on appeal that the Division of Child Protection and

Permanency failed to prove by clear and convincing evidence that the best

interests of John would be served by terminating April and Len's parental rights

under N.J.S.A. 30:4C-15.1(a). We are persuaded that the trial court correctly

found that the Division met its burden with respect to each parent, freeing John

for adoption. We affirm substantially for the reasons set forth by Judge Linda

L. Cavanaugh in her thorough written opinion.


                                                                            A-1833-20
                                        2
                                        I.

      John was born to April and Len on April 29, 2012. April has an older

child, Albert, born in 2006, by another biological father. Albert is in the custody

of his biological father and is not a party to this litigation. The record shows

that in 2008, prior to John's birth, April was the subject of two referrals to the

Division. The referrals alleged that April was abusing substances while she had

Albert in her care and was leaving Albert alone without supervision.

      On August 13, 2015, the Division received a referral alleging that April

and Len were using illicit substances and were leaving John unsupervised. The

police were called to April and Len's home multiple times between June 2016

and August 2016. The allegations included that Len had: taken April's car; taken

money from her; and physically assaulted her.

      In August 2016 the Division received more referrals regarding April and

Len. The multiple allegations included: the parents' continuing substance

abuse; their failure to take care of John; April's alleged engagement in

prostitution; the parents' leaving John unsupervised on at least one occasion,

resulting in him walking down the street alone; Len's violation of a temporary




                                                                             A-1833-20
                                        3
restraining order barring him from contact with April; and Len's aggravated

assault on a law enforcement officer and resisting arrest charges.

      The Division conducted a follow-up investigation and determined that the

allegations of neglect were not established. Nevertheless, it offered services and

provided treatment referrals to the parents. April and Len received substance

abuse assessments, Len received domestic violence counseling, a home health

aide was assigned to their home, and John was enrolled in day care.

Unfortunately, in March 2017 the Division received another referral alleging ,

among other things, that the parents were using the drug PCP in John's presence,

and that April had threatened to commit suicide. The Division again found that

the allegations of abuse and neglect were not established.

      The situation continued to devolve and by June 2017, Len had been

incarcerated and April was stopped for driving under the influence with John

and another child in the car. Additionally, Albert accused Len of showing

sexually inappropriate photos to him and to John. After an investigation, the

Division substantiated allegations of abuse and neglect stemming from this

incident. The trial court granted the Division's application for custody on June

29, 2017, placed John with his maternal grandmother, and left Albert with his

biological father.


                                                                            A-1833-20
                                        4
      April continued to use illegal substances and was non-compliant with her

treatment regimen starting in November 2017. She was eventually discharged

from treatment.       Her counselors reported that she "did not accept any

responsibility" for her son being in the Division's custody.

      John was then evaluated and treated for his exposure to his parents'

domestic violence, drug use, and neglect, as well as his exposure to sexually

explicit material.     By April 2018, John had successfully participated in

reunification visits with his parents, and the Division's plan for him was

reunification. April and Len were both successfully participating in parental

services, including outpatient substance abuse, crisis intervention, and family

education services.

      Tragically, John's maternal grandmother, his resource parent, attempted

suicide. As a result, the Division elected to accelerate John's reunification with

April. They returned John to her custody with the condition that she comply

with services. Len was granted unsupervised visitation so long as he complied

with services. Unfortunately, soon after reunification, both parents dropped out

of the parenting programs in which they had enrolled.

      By July 2018, the Division had received more allegations of drug use and

failure to supervise John.    The Division continued to monitor the family,


                                                                            A-1833-20
                                        5
however their negative incidents mounted. April contacted police and made

domestic violence allegations against Len, resulting in his arrest, and the

Division received yet another allegation of April's drug use while caring for

John. John was placed in the care of his paternal grandmother at that time as

April was taken to the hospital for examination.

      The Division maintained care and supervision of John by keeping him

with his paternal grandmother. Shortly thereafter, April was referred to the

Division again, this time by Albert's father, after she arrived at his home to pick

up Albert and John while she was visibly under the influence. When the

Division responded to the home, they observed that John was crying and did not

want to leave.

      At this point, the Division successfully applied for custody of John, and

he was placed with a non-relative resource parent. A permanency hearing was

conducted on August 6, 2019, and another Family Part judge accepted the

Division's adoption plan for John. The Division filed a guardianship complaint

and order to show cause on September 17, 2019. The guardianship trial took

place on December 10-11, 2020.

      The Division introduced over 50 exhibits and presented testimony from

three witnesses, a Division caseworker, Taniesha Campbell, and two expert


                                                                             A-1833-20
                                        6
witnesses, Dr. Mark Singer, an expert in parental assessments, as well as

psychological and bonding evaluations, and Dr. Sonia Oquendo, an expert in

child psychiatry. Neither parent, nor John's guardian called any witnesses or

offered any evidence at trial. The trial court found the Division's witnesses

credible.

        The trial court made findings, terminating the parental rights of April and

Len on February 18, 2021.        Both parents appealed.     April argues that the

Division failed to meet its burden by clear and convincing evidence on all four

prongs of N.J.S.A. 30:4C-15.1(a). Len argues that the Division failed to meet

its burden by clear and convincing evidence with respect to prongs three a nd

four.

                                         II.

        The legal framework regarding the termination of parental rights is well-

settled. Parents have a constitutionally protected right to the care, custody and

control of their children. Santosky v. Kramer, 455 U.S. 745, 753 (1982); In re

Guardianship of K.H.O., 161 N.J. 337, 346 (1999). However, that right is not

absolute. N.J. Div. of Youth & Fam. Servs. v. R.G., 217 N.J. 527, 553 (2014);

N.J. Div. of Youth & Fam. Servs. v. A.W., 103 N.J. 591, 599 (1986). At times,

a parent's interest must yield to the State's obligation to protect children from


                                                                             A-1833-20
                                         7
harm. N.J. Div. of Youth & Fam. Servs. v. G.M., 198 N.J. 382, 397 (2009); In

re Guardianship of J.C., 129 N.J. 1, 10 (1992). To effectuate these concerns, the

Legislature created a test for determining when parental rights must be

terminated in a child's best interests.

      In order to obtain parental termination, N.J.S.A. 30:4C-15.1(a) requires

the Division prove by clear and convincing evidence that: (1) the child's safety,

health, or development has been or will continue to be endangered by the

parental relationship; (2) the parent is unwilling or unable to eliminate the harm

facing the child or is unable or unwilling to provide a safe and stable home for

the child and the delay of permanent placement will add to the harm; (3) the

Division has made reasonable efforts to provide services to help the parent

correct the circumstances which led to the child's placement outside the home

and the court has considered alternatives to termination of parental rights; and

(4) termination of parental rights will not do more harm than good. N.J.S.A.

30:4C-15.1(a). See also A.W., 103 N.J. at 604-11.

      The four prongs of the test are not "discrete and separate," but "relate to

and overlap with one another to provide a comprehensive standard that identifies

a child's best interests." K.H.O., 161 N.J. at 348. "The considerations involved

in determinations of parental fitness are 'extremely fact sensitive' and require


                                                                            A-1833-20
                                          8
particularized evidence that address the specific circumstances in the given

case." Ibid. (quoting In re Adoption of Child. by L.A.S., 134 N.J. 127, 139

(1993)).

      Our review of a family judge's factual findings is limited. Cesare v.

Cesare, 154 N.J. 394, 411 (1998). "When a biological parent resists termination

of his or her parental rights, the [trial] court's function is to decide whether that

parent has the capacity to eliminate any harm the child may already have

suffered, and whether that parent can raise the child without inflicting any

further harm." N.J. Div. of Youth & Fam. Servs. v. R.L., 388 N.J. Super. 81, 87

(App. Div. 2006).

      We accord deference to fact-findings of the Family Part "because it has

the superior ability to gauge the credibility of the witnesses who testify before

it and because it possesses special expertise in matters related to the family."

N.J. Div. of Youth and Fam. Servs v. F.M., 211 N.J. 420, 448 (2012) (citing

Cesare, 154 N.J. at 413). "We recognize that the cold record, which we review,

can never adequately convey the actual happenings in a courtroom." Ibid.

(citing N.J. Div. of Youth & Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008)). We

will not overturn a family court's fact-findings unless they are so "'wide of the

mark'" that our intervention is necessary to correct an injustice. Ibid. (quoting


                                                                              A-1833-20
                                         9
N.J. Div. of Youth & Fam. Servs. v. G.L., 191 N.J. 596, 605 (2007)). It is not

our place to second-guess or substitute our judgment for that of the Family Part,

provided that the record contains substantial and credible evidence to support

the decision to terminate parental rights. Id. at 448-49.

                                       III.

      We address April and Len's arguments together. Collectively they argue

that the trial court erred by finding that the Division proved by clear and

convincing evidence each prong of N.J.S.A. 30:4C-15.1(a) with regard to each

parent.1 We disagree, and we affirm substantially for the reasons expressed by

the trial court. We add the following observations.

      Prong one requires the Division to prove that "[t]he child's safety, health,

or development has been or will continue to be endangered by the parental

relationship[.]" N.J.S.A. 30:4C-15.1(a)(1). "Although a particularly egregious

single harm can trigger the standard, the focus is on the effect of harms arising

from the parent-child relationship over time on the child's health and

development." K.H.O., 161 N.J. at 348. "[T]he attention and concern of a caring

family is 'the most precious of all resources.'" In re Guardianship of D.M.H.,



1
  We note that Len does not allege any trial court error with respect to prongs
one and two of N.J.S.A. 30:4C-15.1(a).
                                                                            A-1833-20
                                       10
161 N.J. 365, 379 (1999) (quoting A.W., 103 N.J. at 613). "[W]ithdrawal of

. . . solicitude, nurture, and care for an extended period of time is in itself a harm

that endangers the health and development of the child." Ibid.

      The trial court found the evidence of harm resulting from John's

relationship with his parents was "clear and unambiguous." It recited a litany

of actions by both parents that had and would continue to jeopardize John's

health and development. The court noted that April and Len's referrals to the

Division were constant and repetitive, and the resultant investigations revealed

allegations of substance abuse, domestic violence, and lack of supervision.

Moreover, April's driving under the influence with John and another child in the

car and her attempt to drive John home while intoxicated – which led to the

Division's second and final removal – was a clear threat to the child's safety and

wellbeing.

      Expert testimony from Dr. Singer and Dr. Oquendo revealed John's post-

traumatic stress disorder diagnosis. According to the experts, the diagnosis was

based in part on John's exposure to the domestic violence between April and

Len, to his maternal grandmother's suicide attempt, and to his exposure, as a

toddler, to adult-themed movies, including horror movies. John suffers from

nightmares, and the experts' prognosis for him is guarded.             Dr. Oquendo


                                                                                A-1833-20
                                         11
concluded that the many traumatic events in John's young life have placed him

permanently at "risk for a major psychiatric disorder," even with treatment. The

trial court's finding that the Division clearly and convincingly proved that the

parents' conduct caused John harm, and that they posed a continuing threat of

harm, was amply supported by the credible evidence in the record.

      The second prong of the best interests test requires the Division to present

clear and convincing evidence that "[t]he parent is . . . unable or unwilling to

provide a safe and stable home for the child and the delay of permanent

placement will add to the harm." N.J.S.A. 30:4C-15.1(a)(2). The judge must

consider whether the parent cured and overcame the initial harm that endangered

the child and whether the parent is able to continue the parental relationship

without recurrent harm to the child. K.H.O., 161 N.J. at 348-49. To satisfy its

burden, the Division must show the child faces continued harm because the

parent is unable or unwilling to remove or overcome the harm. N.J. Div. of

Youth & Fam. Servs. v. L.J.D., 428 N.J. Super. 451, 483 (App. Div. 2012).

      "Parental unfitness may also be demonstrated if the parent has failed to

provide a 'safe and stable home for the child' and a 'delay in permanent

placement' will further harm the child."           K.H.O., 161 N.J. at 352

(quoting N.J.S.A. 30:4C-15.1(a)(2)). "Keeping [a] child in limbo, hoping for


                                                                            A-1833-20
                                      12
some long[-]term unification plan, would be a misapplication of the law." N.J.

Div. of Youth & Fam. Servs. v. A.G., 344 N.J. Super. 418, 438 (App. Div. 2001).

      The record is replete with April's unwillingness or inability to maintain a

healthy relationship with John and foster an environment leading to his normal

development. While Len did not challenge this finding on appeal, we agree with

the trial court's finding that "neither [April] nor [Len] is able or willing to

provide a consistent, safe, and stable home for [John] now or in the foreseeable

future."

      The trial court noted that there was not one, but two child protective

services cases opened against the parents, and that they had "ample time and

opportunity to take advantage of the [parenting] services offered and attempt to

remediate the issues that were the cause of removal of their child." The trial

court did not find April to be a credible witness because the denial of her

substance abuse issues and domestic violence history was inconsistent with the

voluminous records to the contrary including: treatment records, evaluations

and assessments, drug screening, and police records of calls and complaints.

      Finally, the court found that a chorus of experts concluded that April

simply refused to take responsibility for her actions, that she "minimize[d] her




                                                                           A-1833-20
                                      13
personal faults," and that she blamed others, including the Division and Albert's

father, for John's removal.

      The trial court found credible expert testimony from Dr. Singer that John

has formed a strong bond with his paternal grandmother, who is a "source of

emotional and physical stability." The court concluded, based on the record,

that such a bond was non-existent between John and his biological parents. The

trial court's finding that April "is . . . unable or unwilling to provide a safe and

stable home for the child," is supported by the overwhelming evidence in the

record, only a fraction of which is recounted here. The record further supports

the conclusion that "the delay of permanent placement will add to [John's]

harm."

      As to prong three, N.J.S.A. 30:4C-15.1(a)(3) requires the Division to

make "reasonable efforts to provide services to help the parent correct the

circumstances which led to the child's placement outside the home," and the

judge to "consider[] alternatives to termination of parental rights."

      The record shows the Division provided April and Len with a full range

of services. A partial summary of services provided to the parents includes:

multiple substance abuse assessments and treatment referrals; domestic violence

counseling, including batterer's intervention; provision of a home health aide;


                                                                              A-1833-20
                                        14
day-care for John; psychological and psychiatric evaluations and corresponding

treatment and services for parents and child; bonding evaluations; transportation

assistance; rental assistance; trauma focused therapy and pre-adoption services.

      After the second removal, April and Len simply were unable to

successfully complete the course of evaluations and corresponding services

required to better equip themselves to care for their child.       Because Len

challenges the trial court's findings as to prong three, we note that he did not

complete even one of the plethora of services offered to him. We note that

record shows that Len was incarcerated for much of the period of the

guardianship litigation. The trial judge found that his numerous incarcerations

"complicated" his efforts to successfully participate in his therapy. The trial

court found Len's "numerous arrests," "violations of probation," positive drug

tests while on probation, and failures to report to probation all contributed to

Len's failure to comply with parenting services.

      The trial court did not find active participation by the parents in the

services offered by the Division, concluding that participation was "sporadic" at

best. The record shows the trial court reviewed the alternatives to termination

and concluded that there was no feasible alternative available. We find the




                                                                           A-1833-20
                                      15
record amply supports the trial court's finding that the Division met its burden

on prong three as to April and Len, and we see no reason to disturb it.

      The fourth prong of the best interests test requires a determination that the

termination of parental rights "will not do more harm than good." N.J.S.A.

30:4C-15.1(a)(4). The judge must ask whether, "after considering and balancing

the two relationships, the child will suffer a greater harm from the termination

of ties with her natural parents than from the permanent disruption of her

relationship with her foster parents." K.H.O, 161 N.J. at 355. "The overriding

consideration under this prong remains the child's need for permanency and

stability." L.J.D., 428 N.J. Super. at 491-92. "Ultimately, a child has a right to

live in a stable, nurturing environment and to have the psychological security

that [her] most deeply formed attachments will not be shattered." F.M., 211 N.J.

at 453. "A child cannot be held prisoner of the rights of others, even those of

his or her parents. Children have their own rights, including the right to a

permanent, safe and stable placement." N.J. Div. of Youth & Fam. Servs. v.

C.S., 367 N.J. Super. 76, 111 (App. Div. 2004).

      The trial judge referred to the testimony of Doctors Singer and Oquendo

to inform her findings on prong four. The court noted that Dr. Singer spent over

a year evaluating April, Len, and John, as well as John's paternal grandmother.


                                                                             A-1833-20
                                       16
Dr. Singer testified that, in his opinion, the parents could not "mitigate the

tremendous loss [John] would experience if his relationship with his

grandmother was severed." Dr. Singer opined that April and Len's deep-seated

problems persisted, including "failed reunifications, [the] history of domestic

violence and minimization of [domestic violence], . . . the denial that alcohol

abuse is an issue for [April] and substance abuse is an issue for [Len], co-

dependency issues, and minimization of personal responsibility, [as well as]

poor decision-making." The trial court found that April and Len have made no

progress and that "the situation has only worsened." Dr. Oquendo's testimony

regarding April and Len's non-responsiveness during her evaluations confirmed

that neither April nor Len is prepared to be a consistent, responsible parent to

their child.

      In contrast, the court concluded that the paternal grandmother "is a caring,

concerned resource parent who has provided love and affection to [John], and

[has and will continue to provide] . . . a safe and stable home." The record shows

that the Division met its burden on prong four as to both parents. Any arguments

not addressed here lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.


                                                                            A-1833-20
                                       17